       Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLEVAND WALLCE; RITA WALLACE,                    No. 2:20-cv-0501 TLN DB PS
12                       Plaintiffs,
13           v.                                        ORDER
14    BUCKINGHAM PROPERTY
      MANAGEMENT, etc.,
15

16                       Defendants.
17

18          Plaintiffs Cleveland Wallace and Rita Wallace are proceeding in this action pro se. This

19   matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). Pending before the court are plaintiffs’ complaint and motions to proceed in forma

21   pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1-3.) Therein, plaintiffs complain about a

22   conspiracy involving defendants’ property management company and several police departments.

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiffs’ complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiffs’ complaint will be dismissed with leave to amend.

27   ////

28   ////
                                                       1
          Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 2 of 7

 1   I.       Plaintiffs’ Application to Proceed In Forma Pauperis
 2            Pursuant to federal statute, a filing fee of $350.00 is required to commence a civil action
 3   in federal district court. 28 U.S.C. § 1914(a). In addition, a $50.00 general administrative fee for
 4   civil cases must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an
 5   action “without prepayment of fees . . . by a person who submits an affidavit” showing that she is
 6   unable to pay such fees. 28 U.S.C. § 1915(a).
 7            Plaintiff Cleveland Wallace’s March 5, 2020 in forma pauperis application reflects that
 8   plaintiff receives $2,544 a month in income and has only $1,552 in monthly debts. (ECF No. 3 at
 9   1-2.) In light of plaintiff’s stated financial situation, the undersigned finds that plaintiff has failed
10   to show that plaintiff is unable to pay the filing fees. Thus, plaintiff has made an inadequate
11   showing of indigency. See Olivares v. Marshall, 59 F.3d 109, 111 (9th Cir. 1995) (“Requiring
12   the payment of fees according to a plaintiff’s ability to pay serves the dual aims of defraying
13   some of the judicial costs of litigation and screening out frivolous claims.”). Although plaintiff
14   Rita Wallace’s application does make the necessary showing, filing fees must be paid unless each
15   plaintiff applies for and is granted leave to proceed in forma pauperis.
16            Moreover, even a determination that a plaintiff qualifies financially for in forma pauperis
17   status does not complete the inquiry required by the statute. “‘A district court may deny leave to
18   proceed in forma pauperis at the outset if it appears from the face of the proposed complaint that
19   the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th
20   Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th Cir. 1987)); see
21   also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th Cir. 2014) (“the
22   district court did not abuse its discretion by denying McGee’s request to proceed IFP because it
23   appears from the face of the amended complaint that McGee’s action is frivolous or without
24   merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the District Court
25   to examine any application for leave to proceed in forma pauperis to determine whether the
26   proposed proceeding has merit and if it appears that the proceeding is without merit, the court is
27   bound to deny a motion seeking leave to proceed in forma pauperis.”).
28   ////
                                                          2
       Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 3 of 7

 1           The court must dismiss an in forma pauperis case at any time if the allegation of poverty is
 2   found to be untrue or if it is determined that the action is frivolous or malicious, fails to state a
 3   claim on which relief may be granted, or seeks monetary relief against an immune defendant. See
 4   28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an arguable basis in law or
 5   in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221,
 6   1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a complaint as frivolous
 7   where it is based on an indisputably meritless legal theory or where the factual contentions are
 8   clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).
 9           To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
10   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
11   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as
12   true the material allegations in the complaint and construes the allegations in the light most
13   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
14   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
15   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
16   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true
17   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
18   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
19           The minimum requirements for a civil complaint in federal court are as follows:
20                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
21                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
22                   judgment for the relief the pleader seeks.
23   Fed. R. Civ. P. 8(a).
24   II.     Plaintiffs’ Complaint
25           Review of plaintiffs’ complaint finds that it fails to contain a short and plain statement of
26   a claim showing that plaintiffs are entitled to relief.
27   ////
28   ////
                                                          3
      Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 4 of 7

 1           A.      Rule 8
 2           Plaintiffs’ complaint is full of vague and conclusory allegations. For example, the
 3   complaint alleges that plaintiffs “are threaten and terrorized by stalkers following plaintiffs
 4   everywhere.” (Compl. (ECF No. 1) at 8.) That plaintiffs “are chased, assaulted, slandered and
 5   nuisance per se . . . are causing distress in plaintiffs’ lives.” (Id.) And that plaintiffs are subject
 6   to “constant break-ins, sabotage of plaintiffs’ food which cause illness, theft and destruction of
 7   plaintiffs’ property.” (Id.) The complaint, however, does not articulate how any defendant
 8   engaged in this alleged wrongful conduct, assert a claim against a named defendant, or state the
 9   element of a claim plainly and succinctly.
10           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a
11   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
12   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.
13   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels
14   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor
15   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual
16   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,
17   557). A plaintiff must allege with at least some degree of particularity overt acts which the
18   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.
19           B.      Conspiracy
20           The complaint alleges in a vague and conclusory manner that the defendants have engaged
21   in a “‘Hub and Spoke’ conspiracy.” (Compl. (ECF No. 1) at 10.) The conspiracy seeks to
22   “destroy plaintiffs’ health, finances and social well being; by unlawful acts of burglary, maladies,
23   stalking, violations of the Electronic Communications Privacy Act, conversion, sabotage of
24   property, invasion of privacy and nuisance per se.” (Id. at 6.)
25           Plaintiffs are advised that “[l]iability for civil conspiracy generally requires three
26   elements: (1) formation of a conspiracy (an agreement to commit wrongful acts); (2) operation of
27   a conspiracy (commission of the wrongful acts); and (3) damage resulting from operation of a
28   conspiracy.” Davenport v. Litton Loan Servicing, LP, 725 F.Supp.2d 862, 881 (N.D. Cal. 2010).
                                                          4
      Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 5 of 7

 1   “[B]are assertion of conspiracy” and a “conclusory allegation of agreement at some unidentified
 2   point” will not suffice to state a cognizable claim under federal pleading standards. Twombly,
 3   550 U.S. at 556–57; Davenport, 725 F.Supp.2d at 881 (plaintiff’s conclusory allegation that
 4   defendants “agreed to hoodwink her with an unconscionable loan” did not state a cognizable
 5   conspiracy cause of action).
 6          C.      Failure to Investigate
 7          The complaint alleges that the Williams Police Department, Colusa Sheriff’s Department,
 8   Woodland Police Department, and Sacramento Police Department failed to respond to or
 9   investigate plaintiffs’ multiple reports of unlawful acts. (Compl. (ECF No. 1) at 9-12.) However,
10   “[t]he police have no affirmative obligation to investigate a crime in a particular way or to protect
11   one citizen from another even when one citizen deprives the other of liberty of property.” Gini v.
12   Las Vegas Metropolitan Police Dept., 40 F.3d 1041, 1045 (9th Cir. 1994).
13          D.      Under Color of State Law
14          The complaint alleges that defendant Buckingham Property Management violated
15   plaintiffs’ constitutional rights. (Compl. (ECF No. 1) at 1.) However, a litigant who complains
16   of a violation of a constitutional right does not have a cause of action directly under the United
17   States Constitution. Livadas v. Bradshaw, 512 U.S. 107, 132 (1994) (affirming that it is 42
18   U.S.C. § 1983 that provides a federal cause of action for the deprivation of rights secured by the
19   United States Constitution); Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 617 (1979)
20   (explaining that 42 U.S.C. § 1983 was enacted to create a private cause of action for violations of
21   the United States Constitution); Azul-Pacifico, Inc. v. City of Los Angeles, 973 F.2d 704, 705
22   (9th Cir. 1992) (“Plaintiff has no cause of action directly under the United States Constitution.”).
23          42 U.S.C. § 1983 provides that,
24                  [e]very person who, under color of [state law] ... subjects, or causes
                    to be subjected, any citizen of the United States ... to the deprivation
25                  of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit
26                  in equity, or other proper proceeding for redress.
27          The allegations found in the complaint, however, fail to allege how Buckingham Property
28   Management acted under color of state law. Instead, it appears that Buckingham Property
                                                        5
      Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 6 of 7

 1   Management is simply a private corporation. (Compl. (ECF No. 1) at 9.) “‘§ 1983 excludes from
 2   its reach merely private conduct, no matter how discriminatory or wrong.’” Sutton v. Providence
 3   St. Joseph Medical Center, 192 F.3d 826, 835 (9th Cir. 1999) (quoting American Mfrs. Mut. Ins.
 4   Co. v. Sullivan, 526 U.S. 40, (1999)).
 5   III.      Leave to Amend
 6             Because plaintiffs’ complaint fails to state claim upon which relief can be granted the
 7   amended complaint must be dismissed. The undersigned has carefully considered whether
 8   plaintiffs may amend the complaint to state a claim upon which relief can be granted. “Valid
 9   reasons for denying leave to amend include undue delay, bad faith, prejudice, and futility.”
10   California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir.
11   1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293
12   (9th Cir. 1983) (holding that while leave to amend shall be freely given, the court does not have
13   to allow futile amendments).
14             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff
15   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts
16   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,
17   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.
18   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to
19   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be
20   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.
21   1988)).
22             Here, given the vague and conclusory nature of the complaint’s allegations, the
23   undersigned cannot yet say that it appears beyond doubt that leave to amend would be futile.
24   Plaintiffs’ complaint will therefore be dismissed, and plaintiffs will be granted leave to file an
25   amended complaint. Plaintiffs are cautioned, however, that if plaintiffs elect to file an amended
26   complaint “the tenet that a court must accept as true all of the allegations contained in a complaint
27   is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,
28   supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While
                                                         6
         Case 2:20-cv-00501-TLN-DB Document 4 Filed 04/30/20 Page 7 of 7

 1   legal conclusions can provide the complaint’s framework, they must be supported by factual
 2   allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line from
 3   conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).
 4            Plaintiffs are also reminded that the court cannot refer to a prior pleading in order to make
 5   an amended complaint complete. Local Rule 220 requires that any amended complaint be
 6   complete in itself without reference to prior pleadings. The amended complaint will supersede
 7   the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended
 8   complaint, just as if it were the initial complaint filed in the case, each defendant must be listed in
 9   the caption and identified in the body of the complaint, and each claim and the involvement of
10   each defendant must be sufficiently alleged. Any amended complaint which plaintiffs may elect
11   to file must also include concise but complete factual allegations describing the conduct and
12   events which underlie plaintiffs’ claims.
13                                               CONCLUSION
14            Accordingly, IT IS HEREBY ORDERED that:
15            1. The complaint filed March 5, 2020 (ECF No. 1) is dismissed with leave to
16   amend.
17            2. Within sixty days from the date of this order, an amended complaint shall be filed that
18   cures the defects noted in this order and complies with the Federal Rules of Civil Procedure and
19   the Local Rules of Practice. 1 The amended complaint must bear the case number assigned to this
20   action and must be titled “Amended Complaint.”
21            3. Failure to comply with this order in a timely manner may result in a recommendation
22   that this action be dismissed.
23   DATED: April 29, 2020                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
24

25

26

27
     1
      Alternatively, if plaintiffs no longer wish to pursue this action plaintiffs may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                        7
